- mee
to ewes fl

_

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ob
a

 

i

Genise N. Forbes, EB 2 1 2020 LoS
Plaintiff,
19 CV 06961 (AJN)
—V—
ORDER
Casa Azul Group, Inc et al,
Defendants.

 

 

ALISON J. NATHAN, District Judge:
Due to the Court’s unavailability, the post discovery conference previously scheduled for

Friday, April 10, 2020 at 3:45 p.m. is hereby adjourned to Thursday, April 23, 2020 at 3:30 p.m.

_ ofedo

 

SO ORDERED. j Ls
. acre
Dated: Feb “Z{_, 2020 N

New York, New York
ALISON J. NATHAN
United States District Judge

 

 
